                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT WINCHESTER

  JEREMIAH MYERS, and                                    )
  CLARISSA MYERS,                                        )
                                                         )
        Plaintiffs,                                      )
                                                         )   No. 4:18-cv-00039-TWP-SKL
  v.                                                     )
                                                         )
  AJ CUNNINGHAM, CHARLIE WILDER,                         )
  Individually and as Police Chief for Tracy City,       )
  Tennessee, and TRACY CITY, TENNESSEE,                  )
                                                         )
        Defendants.

  DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION [DOC. 93]
   TO DEPOSE PRISONER (TINA PRATER) AND AMEND SCHEDULING ORDER

        The Defendants AJ Cunningham, Charlie Wilder and Tracy City, Tennessee (collectively

 “the Defendants”) hereby appear, by and through counsel, and respond in opposition to Plaintiffs’

 Motion [Doc. 93] to Depose Tina Prater and to Amend the Scheduling Order to permit the taking

 of such deposition. This is the second Motion filed by the Plaintiffs seeking to take the deposition

 of Tina Prater after the close of discovery. The first request was denied by Order of United States

 Magistrate Susan K. Lee on January 13, 2020 [Doc. 91]. The Court, in that Order, addressed

 Plaintiffs’ request to depose Ms. Prater and found the justification for such request “quite flimsy

 as the deposition was set to take place over six months ago and the Plaintiffs did not bring this

 issue to the Court’s attention until two months after the close of discovery.” [Doc. 91, PageID#

 94].   The Defendants submit that Plaintiffs’ current Motion, relying on the same “quite flimsy”

 argument included in Plaintiffs’ prior motion to depose Ms. Prater, should be denied.

 I.     Plaintiffs have not evidenced good cause to reopen discovery and the Defendants
        would suffer prejudice by the requested relief.




                                                  1

Case 4:18-cv-00039-JEL-SKL Document 96 Filed 01/28/20 Page 1 of 10 PageID #: 961
         This Court entered a Scheduling Order August 20, 2018 [Doc. 20]. Some Five Hundred

 and Thirteen (513) days later, Plaintiffs have now moved to amend that Order to allow them to

 take a “de bene esse1” deposition of a potential trial witness Tina Prater whom the Plaintiffs allege

 is in the custody of the Grundy County Detention Facility. Plaintiffs have provided no information

 regarding whether Ms. Prater will be unavailable for trial. They do not allege that they have issued

 a subpoena to compel Ms. Prater to testify at the trial. They have not offered any evidence that she

 will be incarcerated on the trial date or that she will otherwise be unavailable pursuant to Federal

 Rule of Civil Procedure 32(a)(4) so that her deposition can be offered at trial pursuant to that rule.

         The deadline for the completion of depositions, whether identified as “de bene esse” or

 otherwise, ran on October 16, 2019. [Doc. 20]. Plaintiffs freely admit that the Federal Rules of

 Civil Procedure do not distinguish between depositions taken for discovery and those taken for

 trial purposes. As this Court has previously recognized, Plaintiffs made no attempt whatsoever to

 depose Ms. Prater within the deadline set by this Court.

         Plaintiffs are seeking relief from the Scheduling Order to reopen discovery. Federal Rule

 of Civil Procedure 16(b)(4) permits a District Court to amend a scheduling order only for “good

 cause.” The diligence of the moving party in engaging in all efforts to meet the deadlines is of

 primary importance when determining good cause. Leary v. Daeschner, 349 F.3d 888, 906 (6th

 Cir. 2003). The court must also consider whether the Defendants would suffer undue prejudice.

 Within the Eastern District of Tennessee, this Court previously addressed and identified the factors

 to be considered when a request is made to reopen discovery in Shelbyville Hosp. Corp. v. Mosley,

 No. 4:13-CV-88, 2017 WL 1155046, at *2 (E.D. Tenn. Mar. 27, 2017) (Phillips, J.). The court


 1
  Counsel for the Defendant Tracy City, not being well versed in Latin, attempted to review other cases within this
 District referencing the phrase “de bene esse” and has been able to identify only a single case from 104 years ago
 addressing the phrase, In re Subpoenas Duces Tecum, 248 F. 137, 138 (E.D. Tenn. 1916). It was, unfortunately, no
 help.

                                                          2

Case 4:18-cv-00039-JEL-SKL Document 96 Filed 01/28/20 Page 2 of 10 PageID #: 962
 stated: “These factors include: (1) whether the movant has shown good cause for reopening

 discovery2, (2) whether the need for additional discovery is due to the movant’s neglect, (3) the

 specificity of the discovery request, (4) the relevance of the discovery, and (5) whether the party

 opposing the reopening of discovery will suffer prejudice.”

         In Shelbyville, the movant sought to reopen discovery to compel the Defendant to produce

 tax returns after the discovery cutoff. This Court denied the motion to reopen discovery, noting

 the movant’s neglect in pursing the requested discovery within the deadline of the scheduling

 order, “Because [the movant] Shelbyville Hospital neglected to pursue the tax returns further, the

 Court is unable to conclude that good cause exists to reopen discovery now.” Id, at *3. See, e.g.,

 Ginett, 1998 WL 777998 at *5 (affirming the district court’s denial of a motion to compel that

 arose after the discovery deadline because the plaintiff knew of the information at issue and its

 potential relevance during discovery); Yrityspankki Skop Oyj v. Delta Funding Corp., No.

 98Civ.7888(BSJ)(MHD), 1999 WL 1018048, at *4 (S.D.N.Y. Nov. 9, 1999) (declining to reopen

 discovery because the defendant had reason to know that the information at issue was relevant

 during discovery and should have developed the information at that time); see Lore v. City of

 Syracuse, 232 F.R.D. 155, 159 (N.D.N. Y 2005) (“Discovery should not be extended when a party

 had an ample opportunity to pursue the evidence during discovery.”) (citations omitted)); see also

 Valente v. Univ. of Dayton, No. 3:08-cv-225, 2009 WL 4255503, at *1 (S.D. Ohio Nov. 19, 2009)

 (“[A]n ‘ample opportunity’ to conduct discovery ... [is] not a new opportunity do so after the

 discovery period ... has expired.”).




 2
  Although Shelbyville dealt with a motion to compel filed after the discovery cutoff, the cases cited in support
 establish that the same factors apply to any motion seeking to reopen discovery. See, e.g. FedEx Corp. v. United
 States, No. 08-2423 MA/P, 2011 WL 2023297, at *3 (W.D. Tenn. Mar. 28, 2011).

                                                          3

Case 4:18-cv-00039-JEL-SKL Document 96 Filed 01/28/20 Page 3 of 10 PageID #: 963
         With respect to Plaintiffs’ diligence, this court has already determined Plaintiffs’ argument

 to be quite flimsy. [See Doc. 91]. Plaintiffs clearly had access to Ms. Prater prior to the discovery

 cutoff, as evidenced by the affidavit of Ms. Prater submitted in support of the Response to

 Summary Judgment3. [Doc. 73-4]. It is undisputed, however, that Plaintiffs never engaged in any

 efforts to depose Ms. Prater before the deadlines contained within the Scheduling Order. In

 denying Plaintiffs’ prior request, the Court held, “[a]s in Shelbyville, in this case Plaintiffs have

 neglected to address the close of discovery, have failed to cite the appropriate legal standards for

 reopening discovery, and have failed to conduct a proper analysis or make the required showing

 to reopen and compel discovery.” [Doc. 91, PageID# 2]. Despite the Court admonishing Plaintiffs

 for failing to cite the appropriate legal standard in its prior ruling, Plaintiffs’ current motion, filed

 only one day after that ruling, again fails to cite the appropriate legal standard identified in

 Shelbyville and fails to conduct a proper analysis under such standard. As set out supra, Plaintiffs’

 failure to obtain the deposition of Ms. Prater was based upon their own neglect and falls far short

 of meeting the standard set by this Court in Shelbyville. The motion should be denied.

         Plaintiffs allege that the failure their failure to depose Ms. Prater was due to Defendants’

 supposed attempt to “sandbag” Plaintiffs in responding to Defendants’ motion for summary

 judgment. Defendants gave notice on August 13, 2019 in their response to Plaintiffs’ motion to

 amend their complaint that Defendants would challenge the admissibility of any statements by Ms.

 Prater since she had failed to appear for her noticed deposition. [Doc. 48, PageID# 254]. Plaintiffs

 subsequently located Ms. Prater on or before September 9, 2019. [Doc. 73-4, PageID# 743].

 Rather than notice Prater for a deposition, Plaintiffs obtained an affidavit from her and filed it with



 3
  The Defendants have previously evidenced to the Court the ease with which Plaintiffs had access to Ms. Prater
 prior to the discovery cutoff. [See Doc. 76 - Memorandum in Support of Motion to Strike Prater Affidavit, PageID#
 860-861; Doc. 88 – Response to Motion for Order to Show Cause, PageID# 936-937].

                                                         4

Case 4:18-cv-00039-JEL-SKL Document 96 Filed 01/28/20 Page 4 of 10 PageID #: 964
 the Court on September 30, 2019. [Id.] Plaintiffs still had until October 16, 2019 to depose Ms.

 Prater before the discovery cutoff, but chose not to do so.

         Plaintiffs claim that they did not depose Ms. Prater before the discovery cutoff because

 they did not know that Ms. Prater would be unavailable. There is no showing that Ms. Prater is

 unavailable now or will be on the trial date. The Federal Rule that authorizes the use of depositions

 at trial permits their use if the court finds “that the witness cannot attend or testify because of . . .

 imprisonment.” (Emphasis added.) There are few cases interpreting the phrase “because of

 imprisonment,” but probably the leading case makes clear that the party proposing to use a

 deposition at trial must do more than show that the witness is incarcerated. The First Circuit held

 in Delgado v. Pawtucket Police Dept., 668 F.3d 42 (1st Cir. 2012) that the plaintiff could not use

 a deposition of an incarcerated witness at trial because the witness could be produced at trial.

 “There is no dispute that although Pereira was imprisoned, he could have been made available to

 testify at trial by means of a writ of habeas corpus ad testificandum.” Delgado v. Pawtucket Police

 Dept., 668 F.3d 42, 48 (1st Cir. 2012). Plaintiffs suggest that it might be inconvenient for the

 authorities to have to transport Ms. Prater to the trial (if she is still incarcerated), but that

 inconvenience is a small price to pay to preserve Defendants’ right to cross examine the star

 witness for Plaintiffs live in front of a jury.

 II.     Plaintiffs have failed to offer any evidence that Ms. Prater is unavailable to testify at
         Trial.

         Even if the Plaintiffs were allowed to depose Ms. Prater, such testimony would only be

 admissible at trial if she was actually unavailable. Plaintiffs submit to the Court that they should

 be granted relief from the scheduling order to depose Ms. Prater because she may be unavailable

 to testify at trial. Logically, there is never a guarantee that any witness will be available at trial.

 The Federal Rules of Civil Procedure make allowances for this fact. Rule 32(a)(4) allows the

                                                    5

Case 4:18-cv-00039-JEL-SKL Document 96 Filed 01/28/20 Page 5 of 10 PageID #: 965
 deposition of a nonparty to be offered at trial only if such witness is unavailable. If the Plaintiffs

 had concerns that Prater would be unavailable at trial, they should have engaged in efforts to take

 her deposition within the deadline contained in the Scheduling Order. Plaintiffs made the decision

 not to depose Prater, despite having access to her during the discovery period.

         Finally, Plaintiffs have not produced any evidence that Ms. Prater will be incarcerated at

 the time of trial. They have not provided the court with any information regarding the reason(s)

 for her incarceration, the length of any sentence or her potential release date. Based upon the record

 before this Court, the Plaintiffs have failed to carry their burden of proving Ms. Prater will be

 unavailable for the trial of this matter.

         On the record before this Court, there is no basis for a finding that any deposition Plaintiffs

 may take of Ms. Prater will be admissible at trial; in other words, there is no showing that the

 deposition would truly be one “de bene esse.” In the cases Plaintiffs cite in support of their motion,

 there were grounds to believe that the witness would be unavailable for trial. In Marmelshtein v.

 City of Southfield, 07-CV-15063, 2010 WL 4226667 (E.D. Mich. Oct. 21, 2010), plaintiff’s

 counsel proposed to take a trial deposition of plaintiff after a discovery deposition had already

 been taken. The court permitted the deposition to proceed on the following grounds: “Mr.

 Marmelshtein is 75 years old, weighs less than one hundred pounds, and is becoming increasingly

 more frail with time. Plaintiffs' counsel argues that . . . because of the debilitating nature of Mr.

 Marmelshtein's health, and the fact that no trial date has yet been set, Mr. Marmelshtein will be

 unavailable or unable to testify at the time of trial.” Id. at *1 The plaintiff in that case did not

 propose to use the trial deposition regardless of what happened after the deposition was taken, but

 only “to preserve his trial testimony in the event of his unavailability.” Id. In Burket v. Hyman

 Lippitt, P.C., 05-72110, 2008 WL 1741875, at *3 (E.D. Mich. Apr. 11, 2008), the court allowed a



                                                   6

Case 4:18-cv-00039-JEL-SKL Document 96 Filed 01/28/20 Page 6 of 10 PageID #: 966
 trial deposition to take place for a witness who was outside the subpoena power of the Court and

 who refused to come to the United States to testify. This witness was unavailable within the

 meaning of the Rules of Civil Procedure. In Rayco Mfg., Inc. v. Deutz Corp., 5:08 CV 00074,

 2010 WL 183866 (N.D. Ohio Jan. 14, 2010), the court recognized that a trial deposition might be

 appropriate for out-of-state witnesses: “On the other hand, since Rayco makes it a point to submit

 that most of its customers are located outside the state of Ohio so that ‘the only way their testimony

 can be obtained and presented at trial is by deposition,’ it appears that Rayco's intent might be to

 take trial depositions since the customers are beyond the Court's subpoena power and are thus

 ‘unavailable’ within the meaning of Rule 32(a)(4)(D).” Id. at *3. While the trial court in El

 Camino Resources, Ltd. v. Huntington Nat. Bank, 1:07-CV-598, 2009 WL 1228680, at *5 (W.D.

 Mich. Apr. 30, 2009) did allow a trial deposition of an incarcerated witness, that witness was

 serving a seven-year sentence in another state.

        Plaintiffs have not shown that Ms. Prater will be unavailable at trial; therefore her proposed

 deposition cannot be a trial deposition. As previously ruled by Magistrate Judge Lee, Plaintiffs

 have not shown good cause to permit a discovery deposition at this late date.

 III.   The Defendants would suffer undue prejudice if Ms. Prater is allowed to be
        deposed after the close of discovery and outside of the presence of the Court and Jury.

        If Ms. Prater gives testimony at trial, it should be live testimony in an Eastern District

 courtroom in front of the parties, the jury, and the Court. As Plaintiffs have represented to this

 Court “Ms. Prater is clearly not an honest person. She either lied to the Defendants, is lying now,

 or lied both times.” [Doc. 45 - Memorandum in Response to Motion for Summary Judgment,

 PageID# 232-233]. Ms. Prater’s credibility will certainly be at issue, and her testimony is essential

 to one of Plaintiffs’ theories of recovery. “The Federal Rules of Civil Procedure express an

 unmistakable preference for live testimony in open court over testimony taken in a deposition.”

                                                   7

Case 4:18-cv-00039-JEL-SKL Document 96 Filed 01/28/20 Page 7 of 10 PageID #: 967
 Gonzalez Prod. Sys., Inc. v. Martinrea Int'l Inc., No. 13-CV-11544, 2015 WL 4934628, at *16

 (E.D. Mich. Aug. 18, 2015); Fed. R. Civ. P. 32(a)(4)(E). See White v. Illinois, 502 U.S. 346, 356,

 112 S.Ct. 736, 116 L.Ed.2d 848 (“The preference for live testimony ... is because of the importance

 of cross-examination, ‘the greatest legal engine ever invented for the discovery of truth.’”).

        If Ms. Prater is not in the custody of the State of Tennessee at the time of the trial of this

 matter, then Plaintiffs can issue her a subpoena to testify. Alternatively, if Ms. Prater is in the

 custody of the State, Plaintiffs admit that procedures exist to compel her live testimony. See 28

 U.S.C. § 2241. Inmates in the custody of the State are routinely transported to and from various

 courts for hearings and trials. Any minor burden imposed on the governmental entities involved to

 transport and hold Ms. Prater so that her testimony can be offered live is certainly outweighed by

 the prejudice to the Defendants. Plaintiff’s motion should be denied.

        Respectfully submitted this 28th day of January, 2020.

                                               TRACY CITY, TENNESSEE



                                       By:     /s/ Dan R. Pilkington
                                               DAN R. PILKINGTON, BPR No. 24660
                                               EMILY C. TAYLOR, BPR No. 27157
                                               WATSON, ROACH, BATSON &
                                               LAUDERBACK, P.L.C.
                                               P.O. Box 131
                                               Knoxville, Tennessee 37901-0131
                                               (865) 637-1700




                                                  8

Case 4:18-cv-00039-JEL-SKL Document 96 Filed 01/28/20 Page 8 of 10 PageID #: 968
                                     AJ CUNNINGHAM and CHARLIE WILDER



                               By:   /s/ W. Gerald Tidwell
                                     W. GERALD TIDWELL, JR., BPR No. 10136
                                     TIDWELL & ASSOCIATES
                                     P.O. Box 4369
                                     Chattanooga, Tennessee 37405
                                     (423) 602-7511



                                     AJ CUNNINGHAM and CHARLIE WILDER



                               By:   /s/ Mark E. McGrady
                                     MARK E. MCGRADY, JR., BPR No. 30026
                                     FARRAR & BATES
                                     211 7th Ave. N., Suite 500
                                     Nashville, Tennessee 37219-1823
                                     (615) 254-3060




                                       9

Case 4:18-cv-00039-JEL-SKL Document 96 Filed 01/28/20 Page 9 of 10 PageID #: 969
                                   CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing was filed electronically. Notice of this filing
  will be sent by operation of the Court's electronic filing system to all parties indicated on the
  electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may access
  this filing through the Court's electronic filing system:

                         Bryan Moseley
                         Moseley and Moseley
                         237 Castlewood Drive, Suite D
                         Murfreesboro, Tennessee 37129

                         Heather G. Parker
                         Luke A. Evans
                         BULLOCH, FLY, HORNSBY & EVANS
                         302 N. Spring Street
                         P.O. Box 398
                         Murfreesboro, TN 37133-0398


         Dated this 28th day of January, 2019.



                                         By:     /s/ Dan R. Pilkington
                                                 DAN R. PILKINGTON, BPR NO. 24660
                                                 WATSON, ROACH, BATSON,
                                                 ROWELL & LAUDERBACK, P.L.C.
                                                 Attorney for Defendants
                                                 P.O. Box 131
                                                 Knoxville, Tennessee 37901-0131
                                                 (865) 637-1700




                                                   10

Case 4:18-cv-00039-JEL-SKL Document 96 Filed 01/28/20 Page 10 of 10 PageID #: 970
